DETAILED ACTION
The Amendment filed 6/10/2021 has been entered. Claims 5,9 currently stand withdrawn in light of the response to restriction of 1/27/2021.

Claim Interpretation - 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action.

Claim limitation “air-fuel regulator” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder coupled with functional language without reciting sufficient structure 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Par 0027 Specification as originally filed, Par 0026 of the corresponding PG Publication.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:(a) A patent may not be obtained though the invention is not identically disclosed or described as set  forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1,2,8 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Patent 6301888 to Gray in view of US Publication 20100132680 to Iwashi.
As to claim 1, Gray discloses an engine comprising an intake manifold (21) and an exhaust manifold (24), the engine configured to combust a fuel-air mixture received via the intake manifold (53) and produce a flow of exhaust gases via the exhaust manifold; a turbocharger comprising a turbine (27); an exhaust passageway fluidly connecting the exhaust manifold of the engine to the turbine (pipe 24 to 27) and an intake passageway fluidly connected to the intake 
a control module associated with the engine (26); controlling the air fuel of the engine in response to exhaust gas levels (Col 5, Line 34-63), an air-fuel regulator disposed along the intake passageway (53), the air-fuel regulator being communicatively coupled to the control module and operating to control and air-fuel mixture provided to the engine, the air-fuel mixture being provided at an air-fuel ratio (AFR) that is controlled by the air-fuel regulator to be within a desirable range in response to commands provided by the control module, wherein the commands provided by the control module are based on the one or more signals provided to the control module from the exhaust levels (Col 5, Line 34-63).
Gray does not expressly disclose an exhaust gas sensor disposed along the exhaust passageway, the exhaust gas sensor positioned between the catalyzed member and the turbine, the exhaust gas sensor operating to detect constituents of exhaust gas exiting the catalyzed member, the exhaust gas sensor being communicatively coupled to the control module and operating to provide one or more signals to the control module that are indicative of the detected constituents of exhaust gas exiting the catalyzed member;  wherein the commands provided by the control module are based on the one or more signals provided to the control module from the exhaust gas sensor.
Iwashi discloses an exhaust gas sensor disposed along the exhaust passageway (immediately adjacent front and back of catalyst 101,102), the exhaust gas sensor operating to detect constituents of exhaust gas exiting the catalyzed member (102), the exhaust gas sensor being communicatively coupled to the control module and operating to provide one or more signals to the control module that are indicative of the detected constituents of exhaust gas exiting the catalyzed member (Par 0081);  wherein the commands provided by the control module are based on the one or more signals provided to the control module from the exhaust gas sensor (Par 0081).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Gray to include an additional exhaust gas sensor disposed along the exhaust passageway immediately adjacent the catalyst, such that the exhaust gas sensor positioned between the catalyzed member and the turbine, the exhaust gas sensor operating to detect constituents of exhaust gas exiting the catalyzed member, the exhaust gas sensor being communicatively coupled to the control module and operating to provide one or more signals to the control module that are indicative of the detected constituents of exhaust gas exiting the catalyzed member;  wherein the commands provided by the control module are based on the one or more signals provided to the control module from the exhaust gas sensor using the teachings of Iwashi so as to use sub-feedback control to correct the upstream stoichiometric value as detected by the upstream sensor so that the exhaust passing through the catalyst is more correctly and accurately maintained at a stoichiometric value to reduce pollutants.
claim 2, Gray discloses the catalyzed member comprises a three-way catalyst (51; Col 5, Line 34-63).
As to claim 8, Gray discloses the EGR loop is a low pressure EGR loop (16 to 13, Fig 4).

Claims 3-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Patent 6301888 to Gray as applied to claim 1 above in view of US Publication 20160251996 to Kano.
As to claim 3,4, Gray does not expressly disclose the catalyzed member comprises a metallic structure coated with the three-way catalyst and wherein the metallic structure is a honeycomb structure.  
The examiner takes official notice that disposing a three way catalyst on a metallic honeycomb carrier for reduction of HC, CO, [NO and NO2] (NOx) was well known in the art at the time of invention as evidenced by Kano (Par 0005,0060), and it would have been obvious for the three way catalyst of Gray to be disposed on a metallic honeycomb carrier as it would have been thermally resilient to an exhaust atmosphere and allowed adequate passage of exhaust gas for reaction with the catalyst where three way catalysts are designed and defined by their ability to reduce HC, CO, [NO and NO2] (NOx) as known in the art.

Claims 6,7 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Patent 6301888 to Gray as applied to claim 1 above in view of US Patent 6651432 to Gray-432.
As to claim 6, Gray discloses wherein the turbocharger comprises a compressor (19) fluidly connected between a fluid supply passageway (11) and the intake passageway and the turbine is fluidly connected between the exhaust passageway and an exhaust outlet passageway to output the exhaust gases 27,15), wherein the EGR loop comprises an EGR passageway fluidly connected along the exhaust outlet passageway at an inlet port downstream of the turbine (16) and fluidly connected along the fluid supply passageway at an outlet port upstream of the compressor (13).
Gray does not expressly disclose the fluid supply passageway for receiving the fuel-air mixture.
Gray-432 discloses the turbocharger comprises a compressor (19) fluidly connected between a fluid supply passageway (Col 2, Line 54-56 fuel upstream of compressor) for receiving the fuel-air mixture.
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Gray to include the fluid supply passageway for receiving the fuel-air mixture upstream of the compressor using the teachings of Gray-432 so s to have the fuel contained in the charge air allowing increased mixing of the fuel with the air and increased combustion efficiency in the engine.
claim 7, Gray discloses EGR loop comprises an EGR cooler (17) positioned along the EGR passageway and an EGR valve (14) between the EGR cooler and the outlet port (Fig 4).




Claims 11,14-16,19 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Patent 6301888 to Gray as applied to claim 1 above in view of US Publication 20100132680 to Iwashi.
As to claim 11, Gray discloses combusting a fuel-air mixture and producing a flow of exhaust to a turbine of a turbocharger via an exhaust passageway (Fig 4); directing the flow of exhaust through a catalyzed member prior to providing the flow of exhaust to the turbine (51,27), wherein the catalyzed member reduces emissions included in the flow of exhaust; and controlling an air-to-fuel ratio within a predetermined range of a stoichiometric point (Col 5 Line 34-63) upstream of the catalyst.  
Gray does not expressly disclose controlling an air-to-fuel ratio of the fuel-air mixture based on emissions in the flow of exhaust following the catalyzed member to maintain the air-to-fuel ratio within a predetermined range of a stoichiometric point.
Iwashi discloses controlling an air-to-fuel ratio of the fuel-air mixture based on emissions in the flow of exhaust following the catalyzed member to maintain 
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Gray to include controlling an air-to-fuel ratio of the fuel-air mixture based on emissions in the flow of exhaust following the catalyzed member using a second sensor to maintain the air-to-fuel ratio within a predetermined range of a stoichiometric point using the teachings of Iwashi to use subfeedback control to correct the upstream stoichiometric value so that the exhaust passing through the catalyst is more correctly and accurately maintained at a stoichiometric value to reduce pollutants.
As to claim 14, Gray discloses comprising detecting emissions in the flow of exhaust following the catalyzed member; determining current operating conditions based on the detected emissions; and determining an air-to-fuel ratio set point based on comparing the current operating conditions against a target operating condition (as rejected in the combination above determining upstream offset using downstream sensor and adjusting upstream A/F ratio expected such that the actual A/F ratio is correctly set to Stoichiometric Iwashi: Abs, Par 0081; Gray: Col 5 Line 34-63).
As to claim 15, Gray discloses comprising adjusting the air-to-fuel ratio of the fuel-air mixture based on the air-to-fuel ratio set point (as rejected in the combination above determining upstream offset using downstream sensor and adjusting upstream A/F ratio expected such that the actual A/F ratio is correctly set to Stoichiometric Iwashi: Abs, Par 0081; Gray: Col 5 Line 34-63).
claim 16, Gray discloses an exhaust passageway configured to receive a flow of exhaust based on combustion of a fuel-air mixture; a turbocharger comprising a turbine and a compressor, the turbine configured to receive the flow of exhaust from the exhaust passageway and to induce rotation of the compressor based on the received flow of exhaust; a catalyzed member positioned along the exhaust passageway upstream of the turbine and configured to reduce emissions in the flow of exhaust prior to reception by the turbine; and a control module comprising a memory storing instruction for operating the exhaust system and a processor coupled to the memory, the processor configured to execute the instructions to control an air-to-fuel ratio of the fuel-air mixture based on emissions in the flow of exhaust following the catalyzed member to maintain the air-to-fuel ratio within a predetermined range of a stoichiometric point (As rejected Claim 11 above).
As to claim 19, Gray discloses comprising one or more sensors positioned along the exhaust passageway between the catalyzed member and the turbine (Iwashi: Par 0081), the one or more sensors are configured to detect one or more emissions in the flow of exhaust, wherein the control module is further configured to: determine current operating conditions based on the detected emissions; determine an air-to-fuel ratio set point based on comparing the current operating conditions against a target operating condition; and adjust the air-to-fuel ratio of the fuel-air mixture based on the air-to-fuel ratio set point (as rejected in the combination above determining upstream offset using downstream sensor and adjusting upstream A/F ratio expected such that the .

Claims 12,13,17,18 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Patent 6301888 to Gray as applied to claim 11,14 above in view of US Publication 20160251996 to Kano.
As to claim 12,13 & 17,18, Gray does not expressly disclose the catalyzed member comprises a metallic structure coated with the three-way catalyst and wherein the metallic structure is a honeycomb structure.  
The examiner takes official notice that disposing a three way catalyst on a metallic honeycomb carrier for reduction of HC, CO, [NO and NO2] (NOx) was well known in the art at the time of invention as evidenced by Kano (Par 0005,0060), and it would have been obvious for the three way catalyst of Gray to be disposed on a metallic honeycomb carrier as it would have been thermally resilient to an exhaust atmosphere and allowed adequate passage of exhaust gas for reaction with the catalyst where three way catalysts are designed and defined by their ability to reduce HC, CO, [NO and NO2] (NOx) as known in the art.

Response to Arguments
Applicant’s arguments with respect to claims have been considered.
With regards to Applicant’s argument that the Gray does not have the limitations of the amended Claim 1 the examiner cites the new combination of Gray and Iwashi necessitated by the amendment.
With regards to Applicant’s argument that “Moreover, the remaining references that describe known sensor arrangements do not measure exhaust gas constituents after a catalyst and before a turbine, and simply measure gas constituents both before and after a catalyst for the purpose of diagnosing catalyst operation, not to control the engine” the examiner is unconvinced. Regarding “after a catalyst and before a turbine” in the above combination Gray is improved by adding a downstream catalyst sensor immediately adjacent the catalyst as taught by Iwashi, where this acts as an improvement of Gray as it allows for sub-feedback control in addition to the main feedback control Gray uses to more accurately maintain the exhaust gas at stoichiometric through the three way catalyst so that it optimizes its pollutant reduction as known in the art, thus this combination places the exhaust sensor of the claim between the catalyst and the turbine as it is immediately adjacent the catalyst. Further, applicant argues that the references merely teach measure gas constituents before and after the catalyst for the purpose of diagnosing operation, where the Gray (Col 5, Line 34-63) and Iwashi (Par 0081) references expressly state that the use of the sensors is to actively maintain and control the air fuel ratio, in a manner equivalent to the objective of the present claim.
With regards to Applicant’s argument that “Nor would it be obvious to modify Gray '888 to move the location of the sensor from upstream of the catalyst to a location downstream.” the examiner cites that this is not the rejection that has been made. The rejection above states adding an additional sensor downstream of the catalyst and 
With regards to Applicant’s argument that “washi and asserts that it would be obvious to modify Gray '888 to measure catalyzed gas such that "the exhaust gas passing through the catalyst is more correctly and accurately maintained at a stoichiometric value to reduce pollutants," but such modification requires structures not found in any of the references and refers to an improvement that is found nowhere but in Applicant's disclosure, which then renders such reasoning as being based on impermissible hindsight in view of Applicant's disclosure” the examiner is unconvinced.  Iwashi expressly discloses the use of a sensor both upstream and immediately adjacent downstream a catalyst for the express improvement over a single sensor so as to use sub-feedback control to improve overall control of the system to a stoichiometric value (Par 0081), and as such no hindsight is required.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE whose telephone number is (571)270-1406.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE S BOGUE/Primary Examiner, Art Unit 3746